958 F.2d 369
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.James P. SCIPIO, Defendant-Appellant.
No. 91-5712.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 21, 1992.Decided March 12, 1992.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   M.J. Garbis, District Judge.  (CR-91-156-MJG)
James P. Scipio, appellant pro se.
Richard Douglas Bennett, United States Attorney, Thomas Michael DiBiagio, Assistant United States Attorney, Baltimore, Md., for appellee.
D.Md.
AFFIRMED.
Before PHILLIPS, SPROUSE and HAMILTON, Circuit Judges.
OPINION
PER CURIAM:


1
James P. Scipio appeals from the district court's order convicting him for unauthorized use of a military identification card in violation of 18 U.S.C. §§ 2 and 701 (1988), and imposing a $75 fine.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   United States v. Scipio, No. CR-91-156-MJG (D.Md. Nov. 26, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.